DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Examiner left a voice mail message for applicant’s representative Christopher Lyle on Feb. 3, 2021, but did not receive a response. 

Response to Arguments
In response to applicant’s argument, filed on 01/11/2021, that “SHIN, however, does not teach or suggest that 3) the focal length is changed while the live view image corresponding to the focal length and the progress bar 145 are being displayed as explained,” the Examiner respectfully disagrees. Shin suggests in a case where the focal length information is changed from the first length to a second length different from the first length while the item of the first shape is being displayed over the live view image (When the panorama mode is input (201), the imaging apparatus 100 checks a focal length that is a distance between the lens and the image sensor in the imaging unit (202). Here, the focal length is a distance adjusted via a zoom-in or zoom-out operation; ¶0129), the item is displayed in a second shape switched from the first shape over the live view image acquired by an image capturing operation using the second length (Then, the imaging apparatus 100 checks a maximum angle corresponding to the checked focal length (203). [0131] Then, the imaging apparatus 100 displays a progress bar, which is the progress state indicator 145, on a portion of the display unit 140 while displaying a live view on the display unit 140 (204); 0129-131), wherein the second shape has a shape different from that of the first shape, wherein the second shape of the item indicates an angle of view of a combined image (Figs. 10 and 11 show a combined image) which is able to be generated using images to be acquired by the series of image capturing operations using the second length (The goniometer 146 displays a range of angles 146a to which the imaging apparatus 100 is able to create a panoramic image, displays a maximum angle range 146b corresponding to a currently adjusted focal length [i.e., focal length information is changed], and displays a progress angle range 146c; ¶0220 and Fig. 11). Nishimura suggests wherein the second shape has a shape different from that of the first shape (Figs. 27(A) & (B) showing the change from element 501 wide angle to 502 telephoto angle and the “T” and the “W” are different shapes). The combination of the references renders the claim obvious to one of ordinary skill in the art, and therefore, the rejection is maintained.

Claim Objections
Claims 25, 32 and 33 are is objected to because of the following informalities:  
Regarding claim 25: “display” should be “display.”  
Regarding claim 32: “wherein the first shape of the item is different in aspect ratio from the second shape of the item” is technically inaccurate. The specification does not disclose “aspect ratio.” However, rather than give a new matter objection and rejection, and taking into consideration Figs. 5, the Examiner objects to the term “aspect ratio.” The specification defines Figs. 5A-B as making the angle of view reflect “how large an angle of view out of the range of 360° encompassing the user can be attained.” See ¶0042. In this instance, its shape in aspect ratio is not different, but rather the display region is cropped to reflect the angle of view. It does not change the aspect ratio, which is defined as “a ratio of one dimension to another: such as a : the ratio of span to mean chord of an airfoil b : the ratio of the width of a television or motion-picture image to its height.”1 Examiner recommends amending the claim to reflect the cropping feature, or using the language from the specification.
Regarding claim 33: “receive the focal length information form the plurality of lens units” should be “receive the focal length information from the plurality of lens units.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-8, 10-12, 17, 21, 23, 25, 30, 31, 33, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, (U.S. Patent Application Publication No. 2014/0300688 A1), hereinafter (“Shin”), and further in view of Nishimura, (U.S. Patent Application Publication No. 2019/0289201 A1), hereinafter (“Nishimura”).
Regarding Claim 1, Shin discloses an image capturing control apparatus (an imaging apparatus capable of producing a panoramic image and a method of controlling the same; 0003) comprising: a processor (a controller; ¶0033 and a signal processor 125; ¶0062) a memory storing a program which, when executed by the processor, causes the image capturing control apparatus to: (a storage unit 180 includes a read only memory (ROM), a random access memory (RAM), or the like; ¶0110)
perform control  to combine a plurality of images (continuity indicates that the first image and the second image are continuously and smoothly connected in a resultant panoramic image; ¶0012) acquired by a series of image capturing operations to generate a combined image wider in angle of view than each acquired image (The display unit may further include a shooting angle bar disposed adjacent to the progress bar parallel to a direction in which the progress bar proceeds and that indicates an initial angle, a maximum angle, and a progress angle, and the progress bar may have a completed portion that displays previously captured images and a remaining portion that displays the remaining angle as characters; ¶0026 and Fig. 11);  and 
receive focal length information to be used in the series of image capturing operations (a storage unit that stores a maximum angle corresponding to a focal length [i.e., one focal length that is not changed], an input unit that receives a command to capture the image, a controller that checks a focal length of the imaging unit when a panorama mode is input, checks a maximum angle corresponding to the checked focal length, determines a current progress angle of a panoramic image creation operation, and determines a remaining angle to complete creation of the panoramic image based on the maximum angle and the progress angle, and a display unit that displays the remaining angle; ¶0033 and Fig. 10), wherein the focal length information changes before starting the series of image capturing operations (checks a focal length of the imaging unit when a panorama mode is input; ¶0033); and 
control a display unit (a display unit; ¶0033) in accordance with the focal length information to display (a display unit that displays the remaining angle; ¶0033 and Fig. 10), while displaying a live view image acquired by an image capturing operation (When a command to initiate the panoramic image creation operation is input, the imaging apparatus 100 displays a live view of an object captured by the imaging unit on the display unit 140; ¶0208 and Fig. 10) before the series of image capturing operations for acquiring the plurality of images as elements of the combined image is performed (a controller that checks a focal length of the imaging unit when a panorama mode is input [i.e., before the series of image capturing operations], checks a maximum angle corresponding to the checked focal length, determines a current progress angle of a panoramic image creation operation, and determines a remaining angle to complete creation of the panoramic image based on the maximum angle and the progress angle, and a display unit that displays the remaining angle; ¶0033), such that,
in a case where the focal length information is a first length (Examples of the viewing angles based on focal lengths contained in one frame in the normal image mode are as follows.  When the focal length is 50 mm, the viewing angle is approximately 46.degree..; ¶0109), an item is displayed in a first shape over the live view image acquired by an image capturing operation using the first length (Then, the option setting information display unit 142 may be displayed on a portion of the display unit 140 in a state of overlapping the image display unit 141 in which a live view is displayed; ¶0172), wherein the first shape of the item (semicircle 146 in Fig. 11) indicates an angle of view (currently showing 135° in Fig. 11, where angle increases as panorama is shot) of a combined image which is able to be generated using images to be acquired by the series of image capturing operations using the first length (The determining of the progress angle includes determining a viewing angle corresponding to a focal length, checking a rotation angle of the main body 110 detected by the detection unit 170, and determining the progress angle based on the determined viewing angle and checked rotation angle; 0142, 162 and The goniometer 146 displays a range of angles 146a to which the imaging apparatus 100 is able to create a panoramic image, displays a maximum angle range 146b corresponding to a currently adjusted focal length, and displays a progress angle range 146c. [0221] Here, the range of angles to which the imaging apparatus 100 is able to create the panoramic image is 180.degree., the maximum angle corresponding to the currently adjusted focal length is 135.degree., and the progress angle is 90.degree..  The user may recognize that the remaining angle to be captured is 45.degree..; ¶0220-21 and Fig. 11);
in a case where the focal length information is changed from the first length to a second length different from the first length while the item of the first shape is being displayed over the live view image (When the panorama mode is input (201), the imaging apparatus 100 checks a focal length that is a distance between the lens and the image sensor in the imaging unit (202). Here, the focal length is a distance adjusted via a zoom-in or zoom-out operation; ¶0129), the item is displayed in a second shape switched from the first shape over the live view image acquired by an image capturing operation using the second length (Then, the imaging apparatus 100 checks a maximum angle corresponding to the checked focal length (203). [0131] Then, the imaging apparatus 100 displays a progress bar, which is the progress state indicator 145, on a portion of the display unit 140 while displaying a live view on the display unit 140 (204); 0129-131), wherein the second shape has a shape different from that of the first shape, wherein the second shape of the item indicates an angle of view of a combined image (Figs. 10 and 11 show a combined image) which is able to be generated using images to be acquired by the series of image capturing operations using the second length (The goniometer 146 displays a range of angles 146a to which the imaging apparatus 100 is able to create a panoramic image, displays a maximum angle range 146b corresponding to a currently adjusted focal length [i.e., focal length information is changed], and displays a progress angle range 146c; ¶0220 and Fig. 11).
However, while Shin discusses displaying the focal length, Shin does not explicitly disclose wherein the second shape has a shape different from that of the first shape.
Nishimura suggests wherein the second shape has a shape different from that of the first shape (Figs. 27(A) & (B) showing the change from element 501 wide angle to 502 telephoto angle and the “T” and the “W” are different shapes; ¶¶0157, 221).
Therefore, it would have been obvious at the time the invention was filed to integrate the camera of Shin with the zooms of Nishimura. The motivation is to provide either a mode in which a still image or video of a wide angle or a narrow angle is captured using either of the two imaging units. Nishimura at ¶0145-6.
Regarding claim 4, Shin, further in view of Nishimura, hereinafter (“Shin - Nishimura”), suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the program when executed by the processor further causes the image capturing control apparatus to start the series of image capturing operations (When a command to initiate the panoramic image creation operation is input [i.e., an acceptance unit]; 0190), start the series of image capturing operations (the progress bar 145 that indicates the degree of progress [i.e, images already captured] in creating the panoramic image is displayed, as a horizontal bar, on another portion of the display unit 140, and a shooting angle bar 145c is displayed adjacent to the progress bar 145; 0193 and Figs. 10 and 11), in response to an instruction that a shutter button activation is detected (When a shutter button (e.g., of the input unit 130) for the imaging module 122 is pressed, light is allowed to pass through the lens and the iris. In this case, light passing through the lens and the iris arrives at a CCD, as an image sensor, and the intensity of the light from the lens is recorded in the CCD; ¶0065). 
Regarding claim 6, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the combined image is displayed together with the item (The goniometer 146 [i.e., the item] displays a range of angles 146a to which the imaging apparatus 100 is able to create a panoramic image [i.e., combined image], displays a maximum angle range 146b corresponding to a currently adjusted focal length, and displays a progress angle range 146c; 0220 Fig. 11) after starting the series of image capturing operations (The display unit 140 may further include a unit indicating the degree of progress in creating a panoramic image, for example, a progress state indicator 145 (FIG. 5), in which information regarding the degree of progress in creating the panoramic image is displayed in the panorama mode; ¶0087).
Regarding claim 7, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein a shape of the item is a bar (Fig. 10).
Regarding claim 8, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein a displaying manner of the bar changes from one end thereof toward another end thereof according to a number of acquired images increasing after starting the series of image capturing operations (progress bar, Fig. 10). 
Regarding claim 10, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein, in the series of image capturing operations, image capturing is performed while a direction of an imaging unit is being changed (The shooting direction-indication unit 144 indicating the rightward shooting direction is displayed on another portion of the display unit 140; ¶0218 and Fig. 11). 
Regarding claim 11, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the focal length information depends on a zoom magnification (the focal length is a distance adjusted via a zoom-in or zoom-out operation [i.e., magnification]; ¶0129).
Regarding claim 12, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the zoom magnification is about optical zoom or electronic zoom (the invention may employ any number of conventional techniques for electronics configuration, signal processing and/or control, data processing and the like; ¶0232 and an imaging module 122 to capture an image of the object, a drive unit 123 to drive the imaging module 122; ¶0062 and a focal length, which is a distance between the image sensor (of the imaging module 122) and the lens (optical center) in the imaging unit 120, is determined by the zoom-in and zoom-out operations [i.e., optical zoom]; ¶0129).
However, Shin dos not explicitly disclose an electronic zoom. 
Nishimura suggests an electronic zoom (The zoom includes an optical zoom for zooming with a zoom lens and an electronic zoom for performing an enlarging process through signal processing, and any one of schemes including a combination of both schemes may be employed, but in the following description, it is assumed that the lens unit 2a and 2b are lenses with a fixed focal length, and the zoom process is performed by the electronic zoom; ¶0138).
Therefore, it would have been obvious at the time the invention was filed to integrate the camera of Shin with the zooms of Nishimura. The motivation is to provide either a mode in which a still image of a wide angle or a narrow angle is captured using either of the two imaging units. Nishimura at ¶0138.
Regarding claim 17, Shin - Nishimura suggest all of the elements of claim 1 in apparatus form rather than computer-readable recording medium form. Shin also discloses non-transitory computer-readable recording medium (a non-transitory computer-readable media; ¶0230). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17. 
Regarding claim 21, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the focal length information is related to a focal length of an optical system used for the image capturing operation (an imaging apparatus [i.e., an optical system] includes a main body, an imaging unit mounted on the main body that captures an image of an object, a storage unit that stores a maximum angle corresponding to a focal length, an input unit that receives a command to capture the image, a controller that checks a focal length of the imaging unit when a panorama mode is input, checks a maximum angle corresponding to the checked focal length, determines a current progress angle of a panoramic image creation operation [i.e., image capturing operation], and determines a remaining angle to complete creation of the panoramic image based on the maximum angle and the progress angle, and a display unit that displays the remaining angle; ¶0033).
Regarding claim 23, Shin - Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the focal length information changes in accordance with the received focal length information from a zoom operation performed by a user (the imaging apparatus 100 controls operations of one or more of a lens, an iris, a shutter, or an image sensor, as an image pickup device, to capture an image of the object…When the panorama mode is input (201) [i.e., performed by a user, Fig. 4], the imaging apparatus 100 checks a focal length that is a distance between the lens and the image sensor in the imaging unit (202).  Here, the focal length is a distance adjusted via a zoom-in or zoom-out operation; ¶¶0127-9).
Regarding claim 25, Shin – Nishimura suggest all of the elements of claim 1 in apparatus form rather than method form. A system control unit comprises at least a processor and a memory. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 25.  
Regarding claim 30, Shin – Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the changing of the focal length information (a controller; ¶0033) is not performed during the series of image capturing operations (a storage unit that stores a maximum angle corresponding to a focal length [i.e., one focal length that is not changed], an input unit that receives a command to capture the image, a controller that checks a focal length of the imaging unit when a panorama mode  is input, checks a maximum angle corresponding to the checked focal length, determines a current progress angle of a panoramic image creation operation, and determines a remaining angle to complete creation of the panoramic image based on the maximum angle and the progress angle, and a display unit that displays the remaining angle; ¶0033 and Fig. 10).
Regarding claim 31, Shin – Nishimura suggest all the elements of claim 1, as discussed above. Nishimura also suggests wherein the first shape of the item is different in size from the second shape of the item (Figs. 27(A) & (B) showing the change from element 501 wide angle to 502 telephoto angle and the “T” and the “W” are different shapes).
Regarding claim 33, Shin – Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses a plurality of lens units different from one another in focal length (the image sensor in the imaging unit (202). Here, the focal length is a distance adjusted via a zoom-in or zoom-out operation; ¶0129), wherein the program when executed by the processor further causes the image capturing control apparatus to receive the focal length information form the plurality of lens units (a storage unit that stores a maximum angle corresponding to a focal length [i.e., one focal length that is not changed], an input unit that receives a command to capture the image, a controller that checks a focal length of the imaging unit when a panorama mode is input [i.e., different focal length lens unit], checks a maximum angle corresponding to the checked focal length, determines a current progress angle of a panoramic image creation operation, and determines a remaining angle to complete creation of the panoramic image based on the maximum angle and the progress angle, and a display unit that displays the remaining angle; 0033 and Fig. 10), wherein the plurality of lens units is used while displaying a live view image acquired by an image capturing operation before the series of image capturing operations (Then, the imaging apparatus 100 displays a progress bar, which is the progress state indicator 145, on a portion of the display unit 140 while displaying a live view on the display unit 140 (204); ¶0131), and the plurality of images is acquired by performing the series of image capturing operations to generate the combined image by using at least one lens unit among the plurality of lens units during the series of image capturing operations (Upon determination that the view mode is the live view mode, the imaging apparatus 100 displays a live view of an image to be captured on the display unit 140 while panning the main body 110 and perform a panoramic image creation operation (206); 0137).
Regarding claim 34, Shin – Nishimura suggest all the elements of claim 4, as discussed above. Shin also discloses wherein the combined image is generated sequentially from a plurality of images acquired by starting the series of image capturing operations after the instruction (a storage unit that stores a maximum angle corresponding to a focal length [i.e., one focal length that is not changed], an input unit that receives a command to capture the image, i.e., an acceptance unit, a controller that checks a focal length of the imaging unit when a panorama mode is input, checks a maximum angle corresponding to the checked focal length, determines a current progress angle of a panoramic image creation operation, and determines a remaining angle to complete creation of the panoramic image [i.e., sequentially] based on the maximum angle and the progress angle, and a display unit that displays the remaining angle; ¶0033 and Fig. 10).
Regarding claim 37, Shin – Nishimura suggest all the elements of claim 1, as discussed above. Shin also discloses wherein the image capturing control apparatus is at least one of a digital camera (the imaging apparatus 100 may include a digital camera; 0055) and a mobile phone (the terminal device includes a mobile phone; 0055).

Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shin - Nishimura,  and further in view of Ishii, (U.S. Patent Application Publication No. 2004/0174444 A1), hereinafter (“Ishii”).
Regarding claim 32, Shin – Nishimura suggest all the elements of claim 1, as discussed above. However, Shin – Nishimura do not explicitly disclose wherein the first shape of the item is different in aspect ratio from the second shape of the item.
Ishii suggests wherein the first shape of the item is different in aspect ratio from the second shape of the item (FIG. 24B shows a display example of the zoom magnification ratio indicator 2000 when zooming can be executed in the electrical zoom 1 region 1907 shown in FIG. 22. The zoom magnification ratio indicator 2000 shown in FIG. 24B is shorter than that in FIG. 24A (even that in FIG. 23B) by a length corresponding to the electrical zoom 2 region 1908; ¶¶0145-6 and Figs. 24A-B).
Therefore, it would have been obvious at the time the invention was filed to integrate the camera of Shin – Nishimura with the zoom indicators of Ishii. The motivation is to provide an indication of the length corresponding to the zoom. Ishii at ¶0146.
Regarding claim 38, Shin – Nishimura suggest all the elements of claim 31, as discussed above. Nishimura suggests the first length is shorter than the second length (Figs. 27(A) & (B) showing the change from element 501 wide angle to 502 telephoto angle and the “T” length is shorter than the “W” length; ¶¶0157, 221).
However, Shin – Nishimura do not explicitly disclose wherein the first shape of the item is larger than the second shape of the item.
Ishii suggests wherein the first shape of the item is larger than the second shape of the item (The zoom magnification ratio indicator 2000 shown in FIG. 24B [i.e., second shape] is shorter than that in FIG. 24A [i.e., first shape] (even that in FIG. 23B) by a length corresponding to the electrical zoom 2 region 1908; ¶¶0145-6 and Figs. 24A-B).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shin - Nishimura, and further in view of Takanashi, (U.S. Patent Application Publication No. 2014/0071336 A1), hereinafter (“Takanashi”).
Regarding claim 24, Shin - Nishimura suggest all the elements of claim 1, as discussed above. 
However, Shin - Nishimura do not explicitly disclose a first lens unit and a second lens unit, wherein the focal length information is the first length in a case where the first lens unit is used for the image capturing operation, and the focal length information is the second length in a case where the second lens unit different from the first lens unit is used for the image capturing operation.
Takanashi suggests first lens unit (a first interchangeable lens [a first lens unit]; 0034) and a second lens unit (a second interchangeable lens [a second lens unit]; 0045), wherein the case where the focal length is the first length is a case where the first lens unit is used for the image capturing operation, and the case where the focal length is the second length is a case where the second lens unit different from the first lens unit is used (a first interchangeable lens [a first lens unit]; 0034 and a second interchangeable lens [a second lens unit]; 0045…A macro (i.e., wider) lens is an example of the interchangeable lens corresponding to the second interchangeable lens; 0048) for the image capturing operation (an imaging unit configured to be able to capture an object image formed by the optical member of the attached lens unit; ¶0010).
Therefore, it would have been obvious at the time the invention was filed to incorporate the camera of Shin - Nishimura with the interchangeable lens concepts of Takanashi. The motivation would have been so the photographing magnification may be used as identifiable information, and positional information about a photographing magnification changing mechanism such as the magnification change ring may be used as positional information about the optical member for controlling the photographing magnification. Takanashi at 0048.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/aspect%20ratio